DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-14, 17-19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest an electrochemical cell comprising: a lithium-based cathode; an anode that is binder-free such that the anode is free of polymeric binding agents, wherein the anode is further free of conductive agents and metallic lithium, the anode comprising: a porous nickel current collector; and a non-porous film coating the porous nickel current collector, the non-porous film comprising at least one of silicon, germanium, aluminum, phosphorous, tin, and lithium alloys thereof; and the electrochemical cell further comprising an ionic liquid electrolyte in contact with the lithium-based cathode and the non-porous film, wherein the ionic liquid electrolyte is configured to interact with the non-porous film to create a solid-electrolyte interface (SED) to at least stabilize the non-porous film; wherein the porous nickel current collector has uniform pore size and uniform pore distribution and thickness.  The prior art also fails to disclose an electrochemical cell comprising: a cathode comprising at least one of LiFePO4 and LiMn2O4; an anode free of polymeric binding agents and metallic lithium, the anode comprising: a porous nickel current collector; and a non-porous film coating the porous nickel current collector, the non-porous film comprising at least one of silicon, germanium, aluminum, phosphorous, and tin; and the electrochemical cell further comprising an ionic liquid electrolyte in contact with the cathode and the non-porous film, wherein the ionic liquid electrolyte, comprising at least one of pyrrolidinium, phosphonium, and piperidinium, is configured to interact with the non-porous film to create a solid-electrolyte interface (SED) to at least stabilize the non-porous film, and wherein the porous nickel current collector has uniform pore size and uniform pore distribution and thickness.  Finally, the prior art fails to disclose an electrochemical cell comprising: a cathode comprising one of lithium/oxygen and lithium/sulfur; an anode free of polymeric binding agents and metallic lithium, the anode comprising: a porous nickel current collector; and a non-porous silicon film coating the porous nickel current collector; and the electrochemical cell further comprising an ionic liquid electrolyte in contact with the cathode and the non-porous silicon film, wherein the ionic liquid electrolyte is configured to interact with the non-porous silicon film to create a solid-electrolyte interface (SEI) to at least stabilize the non-porous silicon film, and wherein the porous nickel current collector has uniform pore size and uniform pore distribution and thickness.  The prior art specifically fails to teach the combination of components, with the anode film being non-porous and the ionic liquid electrolyte creating an SEI film on the anode film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722